Pannell, Judge.
Where, as in the present case, one contracts with another for the performance of certain services and in the process of performing his contract performs additional services in connection therewith, some of which are of benefit to both parties and some of which are beneficial only to the other, and some of which are requested by the other, and the one complains of the situation and the extra expense involved and requests additional compensation, and as a result the percentage compensation provided for in the contract is revised by increasing the same, and the one accepts the same and continues to operate under the contract and perform the additional services, and subsequently additional complaints and claims of a similar nature are made by the one involving other expenses of operation, with the assertion that the one would require a monthly payment in addition to the percentages provided for in the contract, otherwise he would not continue under the contract, and the other agrees to pay in the future and does pay the additional compensation which was accepted by the one, and at no time during this period was a demand made for additional compensation for services *788already performed, the one is not entitled thereafter to recover on a quantum meruit for the extra expenses and services incurred and performed and upon which the complaints were based. Code §§ 20-1201, 20-1205.
Argued June 2, 1969
Decided November 18, 1969
Rehearing denied December 8, 1969
Hansell, Post, Brandon & Dorsey, E. Michael Masinter, for appellant.
George & George, William V. George, for appellee.
Accordingly, the trial judge erred in refusing to direct a verdict for the defendant and in overruling the motion for judgment notwithstanding the verdict.

Judgment reversed.


Quillian and Evans, JJ., concur.